Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments/remarks, see last ¶ of page 7 – last ¶ of page 9, filed 01/27/2022, with respect to 35 U.S.C 103 rejection of Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
However, it should be noted here that, in response to applicant’s arguments/remarks, see 2nd ¶ of Page 8, generally stating that the cited prior art references do not teach nor suggest newly added features to the independent Claims, the examiner respectfully disagree. For example, Segal discloses: wherein the action comprises sending a notification to a sender of the communication (i.e. the computing device sends an alert [i.e. sending a notification] to a poster/sender of the current social media post [i.e. the communication]) (Segal - ¶ 0091 – 0092). Furthermore, Fox2 discloses: wherein the action comprises sending a notification to a sender of the communication (i.e. the system may perform an action on the user’s request for sending/posting the message [i.e. communication]; For example, the system may provide the sender with a recommendation for editing the message) (Fox2 - ¶ 0036). Dotan also teaches: wherein the action comprises send a notification to a sender of the communication (i.e. Based on the comparison [i.e. based on the comparison of the group type with the communication type], the logic 230 can determine a confidence in the propriety of the target message; and may invoke an action associated with the target message, which may include for example, presenting a notification to the user, a summary or rationale regarding the determined probability, blocking the message [i.e. perform an action on the request to post the communication]) (Fig. 3, 414 – Fig. 4, ¶ 0053 and ¶ 0060).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the group sentiment" in Line # 13.  Claim 20 recites the limitations "the group sentiment" and “the communication sentiment” in Line # 13 and Line # 15 respectively. There is insufficient antecedent basis for those limitations in the claims, and thus render the Claims indefinite.
Dependent Claims 17-19 and 21-22 are also rejected as the same reason as the respective independent Claims 16 and 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US PG PUB 20170223133), hereinafter "Joshi", in views of Segal et al. (US PG PUB 20210165842), hereinafter "Segal", further in views of Yang et al. (Privacy Nudges for Social Media: An Exploratory Facebook Study), hereinafter "Yang".
Regarding Claim 1, Joshi discloses:
A method of managing communications (i.e. a method for ensuring group cohesiveness) (Abstract, Fig. 1, Fig. 4 and ¶ 0006), 
the method comprising: 
receiving a group communication from a group (i.e. community information, e.g. community discussions within community forum, images, posts [i.e. a group communication] may be received from members of a social media group) (110 – Fig. 1, ¶ 0026 – 0027 and ¶ 0030);
determining, based on the group communication, a group sentiment (i.e. based on community information 210A, e.g. community discussions [i.e. the group communication], community/group profile 260A [i.e. a group sentiment] comprised of the community’s sensitivity and sentiment with respect to a particular topic may be determined) (120 – Fig. 1, 210A & 260A – Fig. 2A, ¶ 0028 - 0029 and ¶ 0031 - 0033); 
receiving a communication with a request to send the communication to the group (i.e. a user action/input which may be a request to post a content [i.e. a communication], e.g. text post, image post, etc., to the social media group [i.e. a request to send the communication to the group] may be received from a user) (130 – Fig. 1, 470 – Fig. 4, ¶ 0006, ¶ 0034 and ¶ 0045);
determining, based on the communication, a communication sentiment (i.e. cohesive engine 410 may predict/determine the sentiment [i.e. a communication sentiment] of the user’s post [i.e. based on the communication]) (410 – Fig. 4 and ¶ 0046).
However, Joshi does not explicitly disclose:
comparing the group sentiment with the communication sentiment; and 
based on the comparison of the group sentiment with the communication sentiment, performing an action on the request to send the communication wherein the action comprises sending a notification to a sender of the communication.
On the other hand, in the same field of endeavor, Segal teaches:
comparing the group sentiment with the communication sentiment (i.e. system may match/compare sense and sentiment [i.e. the communication sentiment] of social media post [i.e. the communication] to sense and sentiment [i.e. the group sentiment] of the plurality of reference social media posts [i.e. the group communication] that have been posted by other posters of the social media) (307, 311 & 313 – Fig. 3, ¶ 0084 and ¶ 0088 - 0090); and 
based on the comparison of the group sentiment with the communication sentiment, performing an action on the request to send the communication (i.e. based on the determination that the sense and sentiment of the social media post do not match the sense and sentiment of the plurality of reference social media posts [i.e. based on the comparison of the group sentiment with the communication sentiment], the system may determine to take actions such as: altering the social media post [i.e. the request to send the communication]; and/or preventing the social media post from being posted) (315 – Fig. 3, ¶ 0091 and ¶ 0116),
wherein the action comprises sending a notification to a sender of the communication (i.e. the computing device sends an alert [i.e. sending a notification] to a poster/sender of the current social media post [i.e. the communication]) (¶ 0091 – 0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi to include the feature for comparing the group sentiment with the communication sentiment; and based on the comparison of the group sentiment with the communication sentiment, performing an action on the request to send the communication wherein the action comprises sending a notification to a sender of the communication as taught by Segal in order to prevent a communication/post from being posted if its associated sentiment with respect to a particular topic does not match the sentiment determined from other communications/posts regarding the topic (315 – Fig. 3, ¶ 0091 and ¶ 0116).
However, the combination of Joshi and Segal does not explicitly disclose:
wherein the notification comprises a result of the comparison of the group sentiment with the communication sentiment, a recommendation to not send the communication to the group and an option for the sender to override the recommendation and send the communication to the group after a timer associated with the group sentiment expires.
On the other hand, in the same field of endeavor, Yang teaches:
wherein the action comprises sending a notification to a sender of the communication (i.e. method/system may take an action of sending a notification, e.g. “Other people may perceive your post as negative”) (Fig. 3, last ¶ of Right Column of Page 764 and 1st – 2nd ¶s of Left Column of Page 765) and 
wherein the notification comprises a result of the comparison of the group sentiment with the communication sentiment (i.e. the notification may indicate that a negative result may be resulted based on prediction of how other people of the user’s social network will perceive [i.e. the group sentiment] with respect to [i.e. comparison] the user’s post indicating that s/he is angry [i.e. the communication sentiment]) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765), 
a recommendation to not send the communication to the group (i.e. the notification includes options, e.g. “Edit It”, “Cancel”, etc. [i.e. a recommendation] for not publishing the post [i.e. the communication] to the social network [i.e. the group]) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765) and 
an option for the sender to override the recommendation (i.e. the notification also includes an option for “Post Now” [i.e. an option for the sender to override the recommendation]) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765) and 
send the communication to the group after a timer associated with the group sentiment expires (i.e. the post will be published to the social network [i.e. the group] once the sentiment nudge count down timer, which is generated in association with the prediction of how other people of the user’s social network will perceive [i.e. the group sentiment] the user’s post, expires) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi and Segal to include the feature wherein the notification comprises a result of the comparison of the group sentiment with the communication sentiment, a recommendation to not send the communication to the group and an option for the sender to override the recommendation and send the communication to the group after a timer associated with the group sentiment expires as taught by Yang in order to prevent regrettable posts from being posted even after the user clicks “Post” by providing the user with the option to “Cancel” or “Edit” the post during a countdown (Fig. 3, last ¶ of Right Column of Page 764 and 1st – 2nd ¶s of Left Column of Page 765).


Regarding Claim 2, Joshi, Segal and Yang disclose, in particular Segal teaches:
wherein if the comparison of the group sentiment with the communication sentiment finds an agreement between the group sentiment and the communication sentiment, then the action comprises forwarding the communication to the group (i.e. based on the determination that the sense and sentiment of the social media post are consistent with the sense and sentiment of the plurality of reference social media posts [i.e. if the comparison of the group sentiment with the communication sentiment finds an agreement between the group sentiment and the communication sentiment], the system may forward the social media post to the social media group [i.e. forwarding the communication to the group]) (315 – Fig. 3, ¶ 0092 and ¶ 0116), and
wherein if the comparison of the group sentiment with the communication sentiment finds a disagreement between the group sentiment and the communication sentiment, then the action comprises not forwarding the communication to the group and notifying a sender of the communication (i.e. based on the determination that the sense and sentiment of the social media post do not match the sense and sentiment of the plurality of reference social media posts [i.e. if the comparison of the group sentiment with the communication sentiment finds a disagreement between the group sentiment and the communication sentiment], the system may determine to take actions such as: alerting to a poster [i.e. notifying a sender of the communication]; and/or preventing the social media post from being posted to the social media group [i.e. not forwarding the communication to the group]) (315 – Fig. 3, ¶ 0092 and ¶ 0116).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 10, Joshi, Segal and Yang disclose, in particular Joshi teaches:
wherein the group is a social media group, wherein the social media group has members of the social media group, and wherein a sender of the request to send the communication is a member of the members (i.e. the group is a social media group comprised of a plurality of members, and the user who wants to post a content must become a member of the group first in order to post the content) (¶ 0025 and ¶ 0046).


Regarding Claim 11, Joshi, Segal and Yang disclose, in particular Joshi teaches:
wherein a text string is associated with the communication and an image is associated with the communication, and wherein the determining the communication sentiment comprises a first sentiment analysis of the text string and a second sentiment analysis of the image (i.e. optical character recognition [i.e. a first sentiment analysis] and image processing [i.e. second analysis] may be carried out on an image a group member posted to a forum relating to a recently elected political figure) (¶ 0038).

Regarding Claim 13, Joshi, Segal and Yang disclose, in particular Joshi teaches:
storing a property of the group communication in a database of sentiment decisions (i.e. Once the analysis has been carried out, an embodiment may sort and order the topics at 230A and create tuples comprised of sentiment decisions based on the ordered topics) (¶ 0029 and ¶ 0031 - 0032); 
enabling a machine learning process to analyze the database of sentiment decisions (i.e. cohesiveness engine [i.e. a machine learning process] may analyze the tuples comprised of sentiment decisions to identify new sentiment decisions based on updated information such as significant topics, events conducted, member information, etc.) (¶ 0027 - 0028); and 
updating a data model to automatically perform, based on the analysis performed by the machine learning process, an analysis of sentiment properties comprising the property of the communication (i.e. the community profile [i.e. a data model] may be updated at regular intervals, e.g. daily, weekly, monthly, or in real time based on updated information such as significant topics, events conducted, member information, etc.) (¶ 0027 – 0028 and ¶ 0034).



Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in views of Segal further in views of Yang as applied to claim 1 above, and further in view of Fox1 et al. (US PG PUB 20200192981), hereinafter "Fox1".
Regarding Claim 3, Joshi, Segal and Yang disclose all the features with respect to Claim 1 as described above.
However, the combination of Joshi, Segal and Yang does not explicitly disclose:
wherein the group sentiment comprises a type of sentiment and a weight score.
On the other hand, in the same field of endeavor, Fox1 taches:
wherein the group sentiment comprises a type of sentiment and a weight score (i.e. overall sentiment of the chat session [i.e. the group sentiment] may comprise sentiment type, e.g. anger, fear, joy, etc. [i.e. a type of sentiment], and their corresponding weighted score) (220 – Fig. 2, ¶ 0045 and ¶ 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi, Segal and Yang to include the feature wherein the group sentiment comprises a type of sentiment and a weight score as taught by Fox1 in order to inform the user of the overall sentiment of the group (Fig. 2 and ¶ 0045).


Regarding Claim 5, Joshi, Segal and Yang disclose all the features with respect to Claim 1 as described above.
However, the combination of Joshi, Segal and Yang does not explicitly disclose:
wherein, before the determining the group sentiment, the group has a current sentiment, and wherein the determining the group sentiment further comprises: receiving a new group communication in the group; determining a sentiment of the new group communication; and comparing the current sentiment to the sentiment of the new group communication to determine the group sentiment.
On the other hand, in the same field of endeavor, Fox1 taches:
wherein, before the determining the group sentiment, the group has a current sentiment (i.e. chat session may include table sentiment impact table 220 describing the current sentiment of the chat session) (220 – Fig. 2 and ¶ 0045), and 
wherein the determining the group sentiment further comprises: receiving a new group communication in the group (i.e. the system may receive new chat message 300 from user [i.e. new group communication]) (300 – Fig. 3 and ¶ 0049); 
determining a sentiment of the new group communication (i.e. the system may determine the sentiment score for the chat message 300 [i.e. the new group communication]) (¶ 0049); and 
comparing the current sentiment to the sentiment of the new group communication to determine the group sentiment (i.e. the sentiment score for the chat message 300 [i.e. the sentiment of the new group communication] may be compared to overall sentiment of the chat session [i.e. the current sentiment] to determine new overall sentiment of the chat session) (Fig. 3 and ¶ 0049 - 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi, Segal and Yang to include the feature wherein, before the determining the group sentiment, the group has a current sentiment, and wherein the determining the group sentiment further comprises: receiving a new group communication in the group; determining a sentiment of the new group communication; and comparing the current sentiment to the sentiment of the new group communication to determine the group sentiment as taught by Fox1 in order to inform the user of the impact of the new message on the overall sentiment of the group (Fig. 2, Fig. 3, ¶ 0045 and ¶ 0049 - 0050).


Regarding Claim 6, Joshi, Segal and Yang disclose all the features with respect to Claim 1 as described above.
However, the combination of Joshi, Segal and Yang does not explicitly disclose:
In addition, Joshi, Segal and Yang disclose, in particular Segal teaches:
wherein the comparison of the group sentiment with the communication sentiment finds a disagreement between the communication sentiment and the group sentiment (i.e. based on the determination that the sense and sentiment of the social media post do not match the sense and sentiment of the plurality of reference social media posts [i.e. based on the comparison of the group sentiment with the communication sentiment], the system may determine to take actions such as: altering the social media post [i.e. the request to send the communication]; and/or preventing the social media post from being posted) (315 – Fig. 3, ¶ 0091 and ¶ 0116).
However, the combination of Joshi, Segal and Yang does not explicitly disclose:
wherein the group sentiment comprises a weight score, and wherein the action is to forward the communication to the group based on the weight score.
On the other hand, in the same field of endeavor, Fox1 taches:
wherein the group sentiment comprises a weight score (i.e. overall sentiment of the chat session [i.e. the group sentiment] may comprise sentiment type, e.g. anger, fear, joy, etc. [i.e. a type of sentiment], and their corresponding weighted score) (220 – Fig. 2, ¶ 0045 and ¶ 0048), and 
wherein the action is to forward the communication to the group based on the weight score (i.e. the user may evaluate the weight score calculated for the overall sentiment of the chat session, and forward the new message [i.e. the communication] to the chat session based on the weigh score calculated for the overall sentiment of the chat session) (¶ 0051 – 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi, Segal and Yang to include the feature wherein the group sentiment comprises a weight score, and wherein the action is to forward the communication to the group based on the weight score as taught by Fox1 in order to inform the user of the impact of the new message on the overall sentiment of the group (Fig. 2, Fig. 3, ¶ 0045 and ¶ 0049 - 0050).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in views of Segal in further views of Yang further in views of Fox1 as applied to claim 3 above, and further in view of Bala et al. (US PG PUB 20190333078), hereinafter "Bala".
Regarding Claim 4, Joshi, Segal, Yang and Fox1 disclose all the features with respect to Claim 3 as described above.
In addition, Joshi, Segal, Yang and Fox1 disclose, in particular Fox1 teaches:
setting a current sentiment of the group based on the determining the group sentiment (i.e. overall sentiment of the chat session [i.e. the group sentiment] may be set and display based on the determination of the overall sentiment of the chat session) (220 – Fig. 2, ¶ 0045 and ¶ 0048).
However, the combination of Joshi, Segal, Yang and Fox1 does not explicitly disclose:
setting a timer for the current sentiment in the group, wherein an amount of the timer is based on the weight score.
On the other hand, in the same field of endeavor, Bala teaches:
setting a timer for the current sentiment in the group, wherein an amount of the timer is based on the weight score (i.e. the system may set a time decay function [i.e. a timer] for general sentiment score associated with aggregate sentiment [i.e. the current sentiment in the group], wherein the amount of time determined based on the decay function and various scores [i.e. the weight score]) (Abstract and ¶ 0007 - 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi, Segal, Yang and Fox1 to include the feature for setting a timer for the current sentiment in the group, wherein an amount of the timer is based on the weight score as taught by Bala in order to adjust the overall aggregated sentiment over time based on sentiment score, etc. (Abstract and ¶ 0007 - 0008).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in views of Segal further in views of Yang as applied to claim 1 above, and further in view of Fox1 in further views of Bala.
Regarding Claim 7, Joshi, Segal and Yang disclose all the features with respect to Claim 1 as described above.
However, the combination of Joshi, Segal and Yang does not explicitly disclose:
determining a confidence score for the communication sentiment; determining a weight score for the communication sentiment.
On the other hand, in the same field of endeavor, Fox1 teaches:
determining a confidence score for the communication sentiment (i.e. the chat session sentiment analyzer can implement sentiment analysis to analyze each chat message 170 posted in the chat session and assign one or more sentiment scores to each chat message 170. Each score can be a value between 0 and 1, wherein a score of 0 for a sentiment indicates that sentiment is not expressed in a chat message 170 and a score of 1 indicates that the sentiment is fully expressed by a chat message 170 [i.e. a confidence score for the communication sentiment]) (¶ 0035); 
determining a weight score for the communication sentiment (i.e. the emotive model engine 144 can determine an average sentiment score or a weighted sum of the sentiment scores assigned to each specified sentiment from among each of the chat messages 170 in the chat session. The average sentiment score can be a value between 0 and 1. Similarly, the weighted sum of the sentiment scores can be a value between 0 and 1. Thus, the weighting assigned to each individual sentiment score can be based, at least in part, on the number of sentiment scores being summed for that particular sentiment) (¶ 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi, Segal and Yang to include the feature for determining a confidence score for the communication sentiment; determining a weight score for the communication sentiment as taught by Fox1 in order to inform the user of the level of each type of the sentiment conveyed in the message (Fig. 2, Fig. 3, ¶ 0035 and ¶ 0038).
However, the combination of Joshi, Segal, Yang and Fox1 does not explicitly disclose:
determining a time score for the communication sentiment, wherein the time score is based on the weight score.
On the other hand, in the same field of endeavor, Bala teaches:
determining a time score for the communication sentiment, wherein the time score is based on the weight score (i.e. the system may set a time decay function [i.e. a timer] for general sentiment score [i.e. time score] associated with aggregate sentiment [i.e. the current sentiment in the group], wherein the general sentiment score is determined based on the decay function and various scores [i.e. the weight score]) (Abstract and ¶ 0007 - 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi, Segal, Yang and Fox1 to include the feature for determining a time score for the communication sentiment, wherein the time score is based on the weight score as taught by Bala in order to adjust the overall aggregated sentiment over time based on sentiment score, etc. (Abstract and ¶ 0007 - 0008).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in views of Segal in further views of Yang further in views of Fox1 in further views of Bala as applied to claim 7 above, and further in view of Waters et al. (US PG PUB 20200081965), hereinafter “Waters”.
Regarding Claim 8, Joshi, Segal, Yang, Fox1 and Bala disclose all the features with respect to Claim 7 as described above.
In addition, Segal teaches:
wherein the comparison of the group sentiment with the communication sentiment determines that the communication sentiment disagrees with the group sentiment (i.e. based on the determination that the sense and sentiment of the social media post do not match the sense and sentiment of the plurality of reference social media posts, the system may determine to take actions such as: alerting to a poster [i.e. notifying a sender of the communication]; and/or preventing the social media post from being posted to the social media group [i.e. not forwarding the communication to the group]) (315 – Fig. 3, ¶ 0092 and ¶ 0116).
However, the combination of Joshi, Segal, Yang, Fox1 and Bala does not explicitly disclose:
if the weight score is above a threshold, then the action comprises posting the communication to the group.
On the other hand, in the same field of endeavor, Waters teaches:
if the weight score is above a threshold, then the action comprises posting the communication to the group (i.e. In response to receiving a selection of the option to send the entered text to the server, when a sentiment score less than a threshold [i.e. comparing the weight score to a threshold] indicating excessive negativity, the system may refrain from sending the entered text to the server immediately [i.e. if the weight score is above threshold, the message will be sent [i.e. he action comprises posting the communication to the group]) (¶ 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi, Segal, Yang, Fox1 and Bala to include the feature wherein if the weight score is above a threshold, then the action comprises posting the communication to the group as taught by Waters in order to perform the action based on the determination whether the message exceeds the negativity threshold (Fig. 2, Fig. 3, ¶ 0035 and ¶ 0038).



Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in views of Segal further in views of Yang as applied to claim 1 above, and further in view of Fox1 in further views of Waters.
Regarding Claim 9, Joshi, Segal and Yang disclose all the features with respect to Claim 1 as described above.
However, the combination of Joshi, Segal and Yang does not explicitly disclose:
determining a weight score for the communication sentiment.
On the other hand, in the same field of endeavor, Fox1 teaches:
determining a weight score for the communication sentiment (i.e. the emotive model engine 144 can determine an average sentiment score or a weighted sum of the sentiment scores assigned to each specified sentiment from among each of the chat messages 170 in the chat session. The average sentiment score can be a value between 0 and 1. Similarly, the weighted sum of the sentiment scores can be a value between 0 and 1. Thus, the weighting assigned to each individual sentiment score can be based, at least in part, on the number of sentiment scores being summed for that particular sentiment) (¶ 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi, Segal and Yang to include the feature for determining a weight score for the communication sentiment as taught by Fox1 in order to inform the user of the level of each type of the sentiment conveyed in the message (Fig. 2, Fig. 3, ¶ 0035 and ¶ 0038).
However, the combination of Joshi, Segal, Yang and Fox1 does not explicitly disclose:
comparing the weight score to a threshold before the performing the action.
On the other hand, in the same field of endeavor, Waters teaches:
comparing the weight score to a threshold before the performing the action (i.e. In response to receiving a selection of the option to send the entered text to the server, when a sentiment score less than a threshold [i.e. comparing the weight score to a threshold] indicating excessive negativity, a request can be displayed [i.e. performing the action] for confirming delivery of the entered text to the server or providing a reason for publishing the entered text in the distributed computing environment. More restrictive measures can also be taken, such as refraining from sending the entered text to the server immediately and requesting a re-selection the option to send the entered text only after a certain amount of time) (¶ 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi, Segal, Yang and Fox1 to include the feature for comparing the weight score to a threshold before the performing the action as taught by Waters in order to perform the action based on the determination whether the message exceeds the negativity threshold (Fig. 2, Fig. 3, ¶ 0035 and ¶ 0038).


Regarding Claim 12, Joshi, Segal, Yang, Fox1 and Waters disclose, in particular Joshi teaches:
wherein at least one of the determining the group sentiment and the determining the communication sentiment comprises an aspect based sentiment analysis (i.e. based on analysis of the sentiment related words in community information 210A, e.g. community discussions [i.e. the group communication], community/group profile 260A [i.e. a group sentiment] comprised of the community’s sensitivity and sentiment with respect to a particular topic may be determined) (120 – Fig. 1, 210A & 260A – Fig. 2A, ¶ 0028 - 0029 and ¶ 0031 - 0033).



Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in views of Fox et al. (US PG PUB 20200089762), hereinafter "Fox2", further in views of Yang.
Regarding Claim 16, Joshi discloses:
A communication system, comprising: a processor; and computer memory storing data thereon (i.e. computer system 12 comprising processing unit 16 and memory 28) (16 & 28 – Fig. 5 and ¶ 0020) that enables the processor to: 
receive a group communication from a group (i.e. community information, e.g. community discussions within community forum, images, posts [i.e. a group communication] may be received from members of a social media group) (110 – Fig. 1, ¶ 0026 – 0027 and ¶ 0030); 
determine, based on the group communication, a type of group for the group (i.e. based on the community information, e.g. community discussions within community forum, images, posts [i.e. the group communication], the system may determine the nature of the group [i.e. type of the group], e.g. the group with a particular sentiment toward a specific topic such as political figure) (120 – Fig. 1, ¶ 0026 and ¶ 0030 - 0031),
receive a communication with a request to post the communication to the group (i.e. a user action/input which may be a request to post a content [i.e. a communication], e.g. text post, image post, etc., to the social media group [i.e. a request to send the communication to the group] may be received from a user) (130 – Fig. 1, 470 – Fig. 4, ¶ 0006, ¶ 0034 and ¶ 0045); 
determine, based on the communication, a communication sentiment(i.e. cohesive engine 410 may predict/determine the sentiment [i.e. a communication sentiment] of the user’s post [i.e. based on the communication]) (410 – Fig. 4 and ¶ 0046).
However, Joshi does not explicitly disclose:
wherein the type of group comprises a policy;
compare the policy with the communication sentiment; and 
based on the comparison of the policy with the communication sentiment, perform an action on the request to post the communication, wherein the action comprises send a notification to a sender of the communication.
On the other hand, in the same field of endeavor, Fox2 teaches:
wherein the type of group comprises a policy (i.e. a particular discussion group may have a group type [i.e. the type of group] that sets a pre-established quota on each of a plurality of sentiment types [i.e. a policy]; For example, a quota/policy may specify to receive only 1 negative-sentiment message for every 3 positive-sentiment or neutral-sentiment messages; a quota/policy may also specify to block any negative-sentiment message for a time period) (¶ 0019, ¶ 0032 and ¶ 0034);
compare the policy with the communication sentiment (i.e. sentiment of the message may be associated [i.e. compared to] the quota [i.e. the policy] set for the determined sentiment type, e.g. the quota/policy may specify to block any negative-sentiment message for a time period) (¶ 0036); and 
based on the comparison of the policy with the communication sentiment, perform an action on the request to post the communication (i.e. based on the association between the sentiment of the message and the quota set for the determined sentiment type [i.e. based on the comparison of the policy with the communication sentiment]), the system may perform an action on the user’s request for sending/posting the message [i.e. communication]; For example, the system may provide the sender with a recommendation for editing the message) (¶ 0036),
wherein the action comprises sending a notification to a sender of the communication (i.e. the system may perform an action on the user’s request for sending/posting the message [i.e. communication]; For example, the system may provide the sender with a recommendation for editing the message) (¶ 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi to include the feature for wherein the type of group comprises a policy; compare the policy with the communication sentiment; and based on the comparison of the policy with the communication sentiment, perform an action on the request to post the communication, wherein the action comprises sending a notification to a sender of the communication as taught by Fox2 so that sentiment level of the messages during the group discussion may be controlled by setting a quota/policy for each of a plurality of sentiment types (¶ 0033 – 0034).
However, the combination of Joshi and Fox2 does not explicitly disclose:
wherein the notification comprises a result of the comparison of the group sentiment with the communication sentiment, a recommendation to not send the communication to the group and an option for the sender to override the recommendation and send the communication to the group after a timer associated with the group sentiment expires.
On the other hand, in the same field of endeavor, Yang teaches:
wherein the action comprises sending a notification to a sender of the communication (i.e. method/system may take an action of sending a notification, e.g. “Other people may perceive your post as negative”) (Fig. 3, last ¶ of Right Column of Page 764 and 1st – 2nd ¶s of Left Column of Page 765) and 
wherein the notification comprises a result of the comparison of the group sentiment with the communication sentiment (i.e. the notification may indicate that a negative result may be resulted based on prediction of how other people of the user’s social network will perceive [i.e. the group sentiment] with respect to [i.e. comparison] the user’s post indicating that s/he is angry [i.e. the communication sentiment]) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765), 
a recommendation to not send the communication to the group (i.e. the notification includes options, e.g. “Edit It”, “Cancel”, etc. [i.e. a recommendation] for not publishing the post [i.e. the communication] to the social network [i.e. the group]) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765) and 
an option for the sender to override the recommendation (i.e. the notification also includes an option for “Post Now” [i.e. an option for the sender to override the recommendation]) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765) and 
send the communication to the group after a timer associated with the group sentiment expires (i.e. the post will be published to the social network [i.e. the group] once the sentiment nudge count down timer, which is generated in association with the prediction of how other people of the user’s social network will perceive [i.e. the group sentiment] the user’s post, expires) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Joshi and Segal to include the feature wherein the notification comprises a result of the comparison of the group sentiment with the communication sentiment, a recommendation to not send the communication to the group and an option for the sender to override the recommendation and send the communication to the group after a timer associated with the group sentiment expires as taught by Yang in order to prevent regrettable posts from being posted even after the user clicks “Post” by providing the user with the option to “Cancel” or “Edit” the post during a countdown (Fig. 3, last ¶ of Right Column of Page 764 and 1st – 2nd ¶s of Left Column of Page 765).



Regarding Claim 17, Joshi, Fox2 and Yang disclose, in particular Fox2 teaches:
wherein the policy comprises a rule about a basic sentiment (i.e. a quota/policy may specify to receive only 1 negative-sentiment message for every 3 positive-sentiment or neutral-sentiment messages; a quota/policy may also specify to block any negative-sentiment message for a time period) (¶ 0019, ¶ 0032 and ¶ 0034), 
wherein the communication sentiment has a relationship to the basic sentiment, and wherein the action is determined by the rule and the relationship (i.e. based on the association between the sentiment of the message and the quota set for the determined sentiment type [i.e. based on the comparison of the policy with the communication sentiment]), the system may perform an action on the user’s request for sending/posting the message [i.e. communication]; For example, the system may provide the sender with a recommendation for editing the message) (¶ 0036).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

Regarding Claim 18, Joshi, Fox2 and Yang disclose, in particular Joshi teaches:
wherein the type of group of the group is determined by a machine learning process. (i.e. based on the community information, the cohesiveness engine 410 [i.e. machine learning process] may determine the nature of the group [i.e. type of the group], e.g. the group with a particular sentiment toward a specific topic such as political figure) (120 – Fig. 1, ¶ 0026 and ¶ 0030 - 0031).


Regarding Claim 19, J Joshi, Fox2 and Yang disclose, in particular Joshi teaches:
wherein the determining the group sentiment comprises an aspect based sentiment analysis using a machine learning process (i.e. based on the community information, the cohesiveness engine 410 [i.e. machine learning process] may determine the nature of the group, e.g. the group with a particular sentiment [i.e. group sentiment] toward a specific topic such as political figure) (120 – Fig. 1, ¶ 0026 and ¶ 0030 - 0031).


Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in views of Dotan et al. (US PG PUB 20190364001), hereinafter "Dotan", further in views of Yang.
Regarding Claim 20, Joshi discloses:
A system (i.e. computer system 12) (Fig. 5 and ¶ 0020), comprising: 
a microprocessor and a computer-readable medium coupled thereto (i.e. processing unit 16 and memory 28) (16 & 28 – Fig. 5 and ¶ 0020), 
wherein the microprocessor receives and executes instructions from the computer-readable medium and wherein the instructions cause the microprocessor to: receive a group communication from a group (i.e. community information, e.g. community discussions within community forum, images, posts [i.e. a group communication] may be received from members of a social media group) (110 – Fig. 1, ¶ 0026 – 0027 and ¶ 0030); 
determine, based on the group communication, a group type (i.e. based on the community information, e.g. community discussions within community forum, images, posts [i.e. the group communication], the system may determine the nature of the group [i.e. a group type], e.g. the group with a particular sentiment toward a specific topic such as political figure) (120 – Fig. 1, ¶ 0026 and ¶ 0030 - 0031); 
receive a communication with a request to post the communication to the group (i.e. a user action/input which may be a request to post a content [i.e. a communication], e.g. text post, image post, etc., to the social media group [i.e. a request to send the communication to the group] may be received from a user) (130 – Fig. 1, 470 – Fig. 4, ¶ 0006, ¶ 0034 and ¶ 0045);
 determine, based on the communication, a communication type (i.e. cohesiveness engine 410 may determine whether the user’s post [i.e. the communication] is a potentially divisive post [i.e. a communication type; In other words, post/communication has a divisive nature/type]) (¶ 0046 - 0047).
However, Joshi does not explicitly disclose:
compare the group type with the communication type of the communication of the request; and 
based on the comparison of the group type with the communication type, perform an action on the request to post the communication, wherein the action comprises send a notification to a sender of the communication.
On the other hand, in the same field of endeavor, Dotan teaches:
determine, based on the communication, a communication type (i.e. the system may determine, from the target message [i.e. the communication], topic and subject matter of the message [i.e. a communication type]) (¶ 0040 and ¶ 0053); 
compare the group type with the communication type of the communication of the request (i.e. the system may compare the topic and subject matter of the target message [i.e. a communication type of the communication of the request] to topic and subject matter of the group message model [i.e. the group type], wherein the group message model defines type of the group, e.g. whether the group is a work group, a personal group, a school group [i.e. the group type]) (¶ 0045 and ¶ 0053); and 
based on the comparison of the group type with the communication type, perform an action on the request to post the communication, wherein the action comprises send a notification to a sender of the communication (i.e. Based on the comparison [i.e. based on the comparison of the group type with the communication type], the logic 230 can determine a confidence in the propriety of the target message; and may invoke an action associated with the target message, which may include for example, presenting a notification to the user, a summary or rationale regarding the determined probability, blocking the message [i.e. perform an action on the request to post the communication]) (Fig. 3, 414 – Fig. 4, ¶ 0053 and ¶ 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Joshi to include the feature for compare the group type with the communication type of the communication of the request; and based on the comparison of the group type with the communication type, perform an action on the request to post the communication as taught by Dotan in order to prevent a message from being sent if the message is determined to be incompatible with the target group of message recipients (Fig. 3, 414 – Fig. 4, ¶ 0053 and ¶ 0060).
However, the combination of Joshi and Dotan does not explicitly disclose:
wherein the notification comprises a result of the comparison of the group sentiment with the communication sentiment, a recommendation to not send the communication to the group and an option for the sender to override the recommendation and send the communication to the group after a timer associated with the group sentiment expires.
On the other hand, in the same field of endeavor, Yang teaches:
wherein the action comprises sending a notification to a sender of the communication (i.e. method/system may take an action of sending a notification, e.g. “Other people may perceive your post as negative”) (Fig. 3, last ¶ of Right Column of Page 764 and 1st – 2nd ¶s of Left Column of Page 765) and 
wherein the notification comprises a result of the comparison of the group sentiment with the communication sentiment (i.e. the notification may indicate that a negative result may be resulted based on prediction of how other people of the user’s social network will perceive [i.e. the group sentiment] with respect to [i.e. comparison] the user’s post indicating that s/he is angry [i.e. the communication sentiment]) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765), 
a recommendation to not send the communication to the group (i.e. the notification includes options, e.g. “Edit It”, “Cancel”, etc. [i.e. a recommendation] for not publishing the post [i.e. the communication] to the social network [i.e. the group]) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765) and 
an option for the sender to override the recommendation (i.e. the notification also includes an option for “Post Now” [i.e. an option for the sender to override the recommendation]) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765) and 
send the communication to the group after a timer associated with the group sentiment expires (i.e. the post will be published to the social network [i.e. the group] once the sentiment nudge count down timer, which is generated in association with the prediction of how other people of the user’s social network will perceive [i.e. the group sentiment] the user’s post, expires) (Fig. 3 and 1st – 2nd ¶s of Left Column of Page 765).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Joshi and Dotan to include the feature wherein the notification comprises a result of the comparison of the group sentiment with the communication sentiment, a recommendation to not send the communication to the group and an option for the sender to override the recommendation and send the communication to the group after a timer associated with the group sentiment expires as taught by Yang in order to prevent regrettable posts from being posted even after the user clicks “Post” by providing the user with the option to “Cancel” or “Edit” the post during a countdown (Fig. 3, last ¶ of Right Column of Page 764 and 1st – 2nd ¶s of Left Column of Page 765).

Regarding Claim 21, Joshi, Dotan and Yang disclose, in particular Joshi teaches:
wherein the group type is determined by a machine learning process (i.e. based on the community information, e.g. community discussions within community forum, images, posts [i.e. the group communication], the system, e.g. cohesiveness engine [i.e. machine learning process], may determine the nature of the group [i.e. a group type], e.g. the group with a particular sentiment toward a specific topic such as political figure) (120 – Fig. 1, ¶ 0026 and ¶ 0030 - 0031).

Regarding Claim 21, Joshi, Dotan and Yang disclose, in particular Joshi teaches:
wherein the determining the group sentiment comprises an aspect based sentiment analysis using a machine learning process (i.e. based on the community information, the cohesiveness engine 410 [i.e. machine learning process] may determine the nature of the group, e.g. the group with a particular sentiment [i.e. group sentiment] toward a specific topic such as political figure) (120 – Fig. 1, ¶ 0026 and ¶ 0030 - 0031).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451